                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

CARL B. WALKER,
     Plaintiff,                                        Civil Action No. 7:19-cv-00501

v.                                                     OPINION

SOUTHWEST VIRGNIA REGIONAL                            By: James P. Jones
JAIL, et al,                                          United States District Judge
      Defendant.

        The plaintiff, Carl B. Walker, proceeding pro se, filed a civil rights complaint, pursuant to 42

U.S.C. § 1983, while incarcerated. By its order entered October 11, 2019, the court advised plaintiff that

a failure to update a mailing address after a transfer or release from incarceration will result in dismissal

of this action.

        The copy of the court’s Order ECF No. 13 that was mailed to plaintiff has been returned as

undeliverable, and plaintiff has not contacted the court since August 14, 2019. Plaintiff failed to comply

with the court’s order requiring plaintiff to maintain an accurate mailing address. Therefore, the court

finds that plaintiff failed to prosecute this action, pursuant to Federal Rule of Civil Procedure 41(b), by

not complying with the court’s order. Accordingly, the court dismisses the action without prejudice and

denies all pending motions as moot. See Ballard v. Carlson, 882 F.2d 93, 96 (4th Cir. 1989) (stating pro

se litigants are subject to time requirements and respect for court orders and dismissal is an appropriate

sanction for non-compliance); Donnelly v. Johns-Manville Sales Corp., 677 F.2d 339, 340-41 (3d Cir.

1982) (recognizing a district court may sua sponte dismiss an action pursuant to Fed. R. Civ. P. 41(b)).

        The Clerk is directed to send copies of this Memorandum Opinion and the accompanying Order

to the parties.

        ENTER: This 30th day of October, 2019.


                                                       /s/James P. Jones
                                                       United States District Judge
